Name: Commission Regulation (EEC) No 924/85 of 9 April 1985 amending Regulation (EEC) No 701/85 opening a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 100/8 Official Journal of the European Communities 10. 4. 85 COMMISSION REGULATION (EEC) No 924/85 of 9 April 1985 amending Regulation (EEC) No 701/85 opening a standing invitation to tender for the export of 300 000 tonnes of common wheat held by the German interven ­ tion agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas it is convenient to complete the arrange ­ ments of Commission Regulation (EEC) No 701 /85 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 701 /85 is hereby replaced by the following : 'Article 5 1 . The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regu ­ lation . 2. It will keep an extra sample of each lot to be available for the Commission which will be taken and sealed in the presence of the successful tenderer or his representative .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1985. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 281 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 76, 19. 3 . 1985, p. 9 .